DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/JP2020/000598, filed on 01/10/2020, which claims priority to Japanese Patent Application No. 2019-024870 filed in the Japan Patent Office on 02/14/2019.  On 08/05/2021, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “INFORMATION PROCESSING DEVICE THAT PROJECTS DRAWING INFORMATION ACCORDING TO A RATIO OF DISTANCES, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM”.
Claim Objections
4.	Claims 11-18 are objected to because of the following informalities:  
	Claim 11 at lines 6-7 needs to change “the coordinate point of the drawing tool” to “a coordinate point of the drawing tool” to fix a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 12-16 that depend upon claim 11.
	Claim 15 at lines 3 to 4 needs to change “the ration information between a distance from the reference point to a first point…” to “ratio information between a distance from the reference point to a first point…” to correct a spelling typo and a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 16 that depends upon claim 15.
Claim 15 at line 7 needs to change “the same coordinates” to “same coordinates” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 16 that depends upon claim 15.
Claim 17 at line 7 needs to change “the another calibration plane” to “another calibration plane” to correct a lack of antecedent basis issue.  This change would provide antecedent basis for “the another calibration plane” in claim 18 at lines 8-9.  Appropriate correction is required.  This objection applies to claim 18 that depends upon claim 17.
Claim Rejection – 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 20 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “recording medium recording a program” covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.  While paragraph [0131] of applicant’s specification provides examples of non-transitory recording media (magnetic disk, optical disk, magneto-optical disk, flash memory”), neither this paragraph nor the rest of the specification restrict “recording medium recording a program” to always be a non-transitory medium.  Thus, while the claim does read on at least some statutory embodiments, it also encompasses the combination of the program with a carrier wave, which is not a statutory product.  Since the claimed invention encompasses non-statutory embodiments, it is directed toward non-statutory subject matter.
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Abe discloses an information processing device(30)(FIG. 2; p 6, ¶6; p 7, ¶3) comprising:
	a projection control unit(44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) that controls projection of drawing information (FIG. 2: 44, 48, 50; p 3, ¶2; p 7, ¶¶3-4), the projection being performed by a projection device(52)(FIG. 2; p 3, ¶2), on a basis of ratio information (p 3, ¶5, especially – “f=bxd/(a+d)”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”) between a first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224 – the formula f=bxd/(a+d) includes the ratio d/(a+d) multiplied by b) and a second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is a horizontal distance of a horizontal line from reference point 224 to a position on the on the horizontal line that is vertically in line with the reference point 70), the first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) being acquired from sensing information regarding a drawing tool(72)(FIG. 2; p 7, ¶3) and being from a reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to the drawing tool(72)(FIG. 2: 74; p 7, ¶¶3-4), and the second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “person’s eyes 70…a first writing position 222…the first display position 224 of the display screen 60”; p 3, ¶5; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is the horizontal distance of a horizontal line from reference point 224 to a position of intersection between this horizontal line and a vertical plane corresponding to the location of the user’s eyes 70, which line passes through a position of the drawing tool 222) being from the reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to an intersection point between a straight line connecting the reference point(70)(FIG. 2; p 7, ¶4) with the drawing tool(72)(FIG. 2; p 7, ¶3) and a calibration plane(vertical plane corresponding to the location of the user’s eyes)(FIGs. 2, 6; p 3, ¶4; p 3, ¶5, especially – “person’s eyes 70…if the distance between the display position 224 and the first writing position 222 is d”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶4 – a user enters her/his height so that a calibration plane {FIGs. 2 and 6: vertical plane corresponding to the location of the user’s eyes”} may be used to determine value “a” in advance.  Also, value b is calibrated in advance for the user so that later it may be combined with known values of d and the user’s eye height {FIGs. 2 and 6: 70} corresponding to her/her total height to determine ratio information (d/(a+d) multiplied by b) that is used to correct the displaying the position a user’s writing tool).

	As to claim 2, Abe discloses the information processing device according to claim 1, as applied above.
Abe further discloses wherein the ratio information (p 3, ¶5, especially – “f=bxd/(a+d)”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”) between a first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224 – the formula f=bxd/(a+d) includes the ratio d/(a+d) multiplied by b) is based on a ratio (p 3, ¶5, especially – “f=bxd/(a+d)”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – the formula f=bxd/(a+d) includes the ratio d/(a+d) multiplied by b) between the first distance (d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) and the second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is a horizontal distance of a horizontal line from reference point 224 to a position on the on the horizontal line that is vertically in line with the reference point 70).

As to claim 7, Abe discloses the information processing device according to claim 1, as applied above.
Abe further discloses wherein the calibration plane(vertical plane corresponding to the location of the user’s eyes)(FIG. 2; p 3, ¶4; p 3, ¶5, especially – “person’s eyes 70…if the distance between the display position 224 and the first writing position 222 is d””; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶4 – a user enters her/his height so that a calibration plane {FIGs. 2 and 6: vertical plane corresponding to the location of the user’s eyes”} may be used to determine value “a” in advance.  Also, value b is calibrated in advance for the user so that later it may be combined with known values of d and the user’s eye height {FIGs. 2 and 6: 70} corresponding to her/her total height to determine ratio information (d/(a+d) multiplied by b) that is used to correct the displaying the position a user’s writing tool) is a plane of a surface of a calibration target object(70)(FIGs. 2, 6; p 7, ¶¶3-4) and a plane obtained by virtually extending the plane of the surface of the calibration target object(70)(FIGs. 2, 6; p 6, ¶7, especially – “height input unit 64 which is a device for inputting the height”; p 7, ¶¶2-4 – a user enters her/his height to determine her/his eyes position that is located on a vertical plane that is extended downward as shown in FIG. 6 to determine d in a calibration performed in advance to correcting information drawn by the drawing tool).

As to claim 19, Abe discloses an information processing method (FIG. 2: 30; p 6, ¶¶6-7; p 7, ¶¶1-5) comprising: controlling projection of drawing information (FIG. 2: 48 or 50; p 3, ¶2; p 7, ¶¶3-4), the projection being performed by a projection device(52)(FIG. 2; p 3, ¶2), on a basis of ratio information (p 3, ¶5, especially – “f=bxd/(a+d)”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”) between a first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224 – the formula f=bxd/(a+d) includes the ratio d/(a+d) multiplied by b) and a second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is a horizontal distance of a horizontal line from reference point 224 to a position on the on the horizontal line that is vertically in line with the reference point 70), the first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) being acquired from sensing information regarding a drawing tool(72)(FIG. 2; p 7, ¶3) and being from a reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to the drawing tool(72)(FIG. 2: 74; p 7, ¶¶3-4), and the second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 3, ¶5, especially – “person’s eyes 70” p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”– as shown in FIG. 6 a distance a+d is the horizontal distance of a horizontal line from reference point 224 to a position of intersection between this horizontal line and a vertical plane corresponding to the location of the user’s eyes 70) being from the reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to an intersection point between a straight line connecting the reference point(70)(FIG. 2; p 7, ¶4) with the drawing tool(72)(FIG. 2; p 7, ¶3) and a calibration plane(vertical plane corresponding to the location of the user’s eyes)(FIGs. 2, 6; p 3, ¶4; p 3, ¶5, especially – “person’s eyes 70…if the distance between the display position 224 and the first writing position 222 is d””; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶4 – a user enters her/his height so that a calibration plane {FIGs. 2 and 6: vertical plane corresponding to the location of the user’s eyes”} may be used to determine value “a” in advance.  Also, value b is calibrated in advance for the user so that later it may be combined with known values of d and the user’s eye height {FIGs. 2 and 6: 70} corresponding to her/her total height to determine ratio information (d/(a+d) multiplied by b) that is used to correct the displaying the position a user’s writing tool).
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”) in view of Japan Patent Pub. No. 2009032027A to Bandai et al. (“Bandai”).
	As to claim 3, Abe discloses the information processing device according to claim 1, as applied above.
	Abe further discloses wherein the projection control unit (44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) controls the drawing information in a projected image projected by the projection device(52)(FIG. 2: 48 or 50; p 3, ¶2; p 7, ¶¶3-4).
	Abe does not expressly disclose wherein the projection control unit controls coordinates of the drawing information in a projected image projected by the projection device.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Bandai discloses wherein the projection control unit(14)(FIG. 1; p 8, ¶4; p 9, ¶3) controls coordinates of the drawing information in an image displayed by the display device(11)(FIG. 1: 14; p 8, ¶4; p 9, ¶3).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Bandai to provide an information processing device that more accurately displays an image corresponding to a user input.
11.	Claims 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”) in view of U.S. Patent Pub. No. 2014/0192089 A1 to Honda et al. (“Honda”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 4, Abe discloses the information processing device according to claim 1, as applied above.
Abe further disclose a size of the drawing information(FIG. 2: 48 or 50; p 3, ¶2; p 7, ¶4 – the drawing information inherently has a size) in a projected image projected by the projection device(52)(FIG. 2; p 3, ¶2; p 7, ¶4).
Abe does not expressly disclose wherein the projection control unit controls a size of the drawing information in a projected image projected by the projection device.
Honda discloses wherein the projection control unit (FIG. 2: 20; ¶¶0039, especially – “the control unit 20 collectively controls operations of the projector 100”, 0061) controls a size of the drawing information in a projected image projected by the projection device(10)(FIGs. 2, 4A: 20; ¶¶0036, 0039, especially – “the control unit 20 collectively controls operations of the projector 100”, 0047, 0050, 0052-0053, 0055, 0088, 0104, 0107).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Honda to provide an information processing device that prevents a user from becoming confused by changes in the image as she/he changes her/his viewing angle of the image (i.e., by allowing the user to maintain the displaying of the image at a same size as a user changes her/his viewing angle of the image).

As to claim 5, Abe discloses the information processing device according to claim 1, as applied above.
Abe does not expressly disclose wherein the projection control unit controls brightness of the drawing information in a projected image projected by the projection device.
Honda discloses wherein the projection control unit (FIG. 2: 20; ¶¶0039, especially – “the control unit 20 collectively controls operations of the projector 100”, 0061) controls brightness of the drawing information in a projected image projected by the projection device(10)(FIGs. 2, 4A: 20; ¶¶0037, especially – “The light emitted from the light source 11 is converted by an integrator optical system (not shown) into light having a substantially uniform brightness distribution”; 0046, especially – “the image processing unit 32 performs, based on an instruction of the control unit 20, an image quality adjusting process or the like for adjusting brightness”; and 0052-0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Honda to provide an information processing device that displays images having an improved quality (¶0046).

As to claim 6, Abe discloses the information processing device according to claim 1, as applied above.
Abe does not expressly disclose wherein the projection control unit controls a color of the drawing information in a projected image projected by the projection device.
Honda discloses wherein the projection control unit (FIG. 2: 20; ¶¶0039, especially – “the control unit 20 collectively controls operations of the projector 100”, 0061) controls a color of the drawing information in a projected image projected by the projection device(10)(FIGs. 2, 4A: 20; ¶¶0038, 0046, 0052-0053, 0056).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Honda to provide an information processing device that displays images having an improved quality (¶0046) and having color(s) that meet a user’s expectations.

	As to claim 20, Abe discloses a projection control unit(44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) that controls projection of drawing information (FIG. 2: 48 or 50; p 3, ¶2; p 7, ¶¶3-4), the projection being performed by a projection device(52)(FIG. 2; p 3, ¶2), on a basis of ratio information (p 3, ¶5, especially – “f=bxd/(a+d)”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”) between a first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224 – the formula f=bxd/(a+d) includes the ratio d/(a+d) multiplied by b) and a second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is a horizontal distance of a horizontal line from reference point 224 to a position on the on the horizontal line that is vertically in line with the reference point 70), the first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) being acquired from sensing information regarding a drawing tool(72)(FIG. 2; p 7, ¶3) and being from a reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to the drawing tool(72)(FIG. 2: 74; p 7, ¶¶3-4), and the second distance(a+d)(FIGs. 2 and 6; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)”; p 3, ¶5, especially – “person’s eyes 70” – as shown in FIG. 6 a distance a+d is the horizontal distance of a horizontal line from reference point 224 to a position of intersection between this horizontal line and a vertical plane corresponding to the location of the user’s eyes 70) being from the reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) to an intersection point between a straight line connecting the reference point(70)(FIG. 2; p 7, ¶4) with the drawing tool(72)(FIG. 2; p 7, ¶3) and a calibration plane(vertical plane corresponding to the location of the user’s eyes)(FIGs. 2, 6; p 3, ¶4; p 3, ¶5, especially – “person’s eyes 70…if the distance between the display position 224 and the first writing position 222 is d””; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶4 – a user enters her/his height so that a calibration plane {FIGs. 2 and 6: vertical plane corresponding to the location of the user’s eyes”} may be used to determine value “a” in advance.  Also, value b is calibrated in advance for the user so that later it may be combined with known values of d and the user’s eye height {FIGs. 2 and 6: 70} corresponding to her/her total height to determine ratio information (d/(a+d) multiplied by b) that is used to correct the displaying the position a user’s writing tool).
Abe does not expressly disclose a recording medium recording a program that causes a computer to function as: a projection control unit that controls projection of drawing information.
Honda discloses a recording medium recording a program (FIG. 2: 20; ¶¶0039, 0061) that causes a computer(20)(FIG. 2; ¶¶0039, 0061) to function as: a projection control unit (FIG. 2: 20; ¶¶0039, 0061) that controls projection of drawing information (FIG. 2: 20; ¶¶0039, especially – “the control unit 20 collectively controls operations of the projector 100”, 0047, 0050, 0052-0053).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Honda to provide a projection control unit that controls projection of drawing information which may be readily changed/upgraded as software is readily changed/upgraded.
12.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2009/0040178 A1 to Machida et al. (“Matchida”).
Abe further discloses and a position of the reference point a reference point(224)(FIG. 2; p 3, ¶3, especially – “first display position 224 of the display screen 60”) includes a position of a display position(224)(FIG. 2: 60; p 3, ¶3).
Abe does not expressly disclose wherein the sensing information includes a captured image, and a position of the reference point includes a position of an imaging device that captures the captured image.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Matchida discloses wherein the sensing information includes a captured image (FIG. 1: 1, 4; ¶0026), and a position of the display(3)(FIG. 1; ¶0026) includes a position of an imaging device(4)(FIG. 1; ¶0026) that captures the captured image (FIG. 1: 1, 4; ¶0026).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe with Matchida to provide an information processing device that is able to accurately detect an input from a drawing tool while not falsely detecting an input from another object (e.g., a user’s hand).
Abe and Matchida teach and a position of the reference point includes a position of an imaging device that captures the captured image (Abe: FIG. 2: 60, 224; p 3, ¶3; Matchida: FIG. 1: 1, 3, 4; ¶0026).

As to claim 9, Abe and Matchida teach the information processing device according to claim 8, as applied above.
Abe further discloses wherein the projection control unit(44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) acquires the first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “If the distance between the display position 224 and the first writing position is d, and the similarity of triangles is used, f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) on a basis of a size of a specific portion(tip of 72)(FIG. 2; p 7, ¶3) of the drawing tool(72)(FIG. 2; p 7, ¶3 – the distance between the reference point 224 and the first position of the drawing tool is based on the size of the tip of the drawing tool, because the size determines its detected location(s).).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Matchida further discloses the specific portion(tip of writing tool)(FIGs. 1-2: 10; ¶0026) appearing in the captured image (FIGs. 1-2: 4, 10; ¶0026).
The motivation to combine the further teachings of Matchida is the same as the reasoning set forth above for claim 8.

	As to claim 10, Abe and Matchida teach the information processing device according to claim 9, as applied above.
Abe further discloses wherein the projection control unit(44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) acquires the first distance(d)(FIGs. 2 and 6; p 3, ¶5, especially – “If the distance between the display position 224 and the first writing position is d, and the similarity of triangles is used, f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance d is a horizontal distance from a drawing tool at a first position and a reference point 224) on a basis of a size of a shape(tip of 72)(FIG. 2; p 7, ¶3) of the drawing tool(72)(FIG. 2; p 7, ¶3).
Matchida further discloses a size of a shape of light emitted from the drawing tool(10)(FIGs. 1-2; ¶0026), the shape appearing in the captured image (FIGs. 1-2: 10; ¶0026).
The motivation to combine the further teachings of Matchida is the same as the reasoning set forth above for claim 8.
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”) in view of U.S. Patent Pub. No. 2009/0040178 A1 to Machida et al. (“Matchida”) as applied to claim 8 above, in view of Japan Patent Pub. No. 2018160265 A to Kubota et al. (“Kubota”).
	As to claim 11, Abe and Matchida teach the information processing device according to claim 8, as applied above.
Abe and Matchida further teach wherein the projection control unit (Abe: FIG. 2: 44, 48, 50; p 3, ¶2; p 7, ¶¶3-4) generates a correlation between a distance from the reference point(Abe: FIG. 2: 224; p 3, ¶3, especially – “first display position 224 of the display screen 60”; Matchida: FIG. 1: 1, 3-4; ¶0026) to the calibration plane(Abe: FIGs. 2, 6: vertical plane corresponding to the location of the user’s eyes; p 3, ¶4; p 3, ¶5, especially – “person’s eyes 70…if the distance between the display position 224 and the first writing position 222 is d””; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1) using the previously estimated value ‘a’ and the value ‘d’ input in advance”; p 7, ¶4 – a user enters her/his height so that a calibration plane {FIGs. 2 and 6: vertical plane corresponding to the location of the user’s eyes”} may be used to determine value “a” in advance.  Also, value b is calibrated in advance for the user so that later it may be combined with known values of d and the user’s eye height {FIGs. 2 and 6: 70} corresponding to her/her total height to determine ratio information (d/(a+d) multiplied by b) that is used to correct the displaying the position a user’s writing tool), and acquires, as the second distance (Abe: FIGs. 2 and 6: a+d; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “person’s eyes 70…a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3 – as shown in FIG. 6 a distance a+d is the horizontal distance of a horizontal line from reference point 224 to a position of intersection between this horizontal line and a vertical plane corresponding to the location of the user’s eyes 70; Matchida: FIG. 1: 1, 3-4; ¶0026), a distance defined with respect to a coordinate point corresponding to the coordinate point of the drawing tool included in the captured image (Abe: FIGs. 2 and 6: a+b; p 3, ¶5, especially – “f=bxd/(a+d)”; p 3, ¶3, especially – “a first writing position 222…the first display position 224 of the display screen 60”; p 7, ¶3, especially – “the correction amount f is calculated by Expression (1)” – as shown in FIG. 6 a distance a+d is a horizontal distance of a horizontal line from reference point 224 to a position on the on the horizontal line that is vertically in line with the reference point 70, which line passes through a position of the drawing tool 222; Matchida: FIGs. 1-2: 10; ¶0026).
The motivation to combine the further teachings of Matchida is the same as the reasoning set forth above for claim 8.
Abe and Matchida do not expressly discloses wherein the projection control unit generates a map that defines a distance from the reference point to the calibration plane with respect to each coordinate point in the captured image, and acquires, as the second distance, a distance defined in the map with respect to a coordinate point corresponding to the coordinate point of the drawing tool included in the captured image.
Kubota discloses a map that defines a distance with respect to each coordinate in the captured image (p 12, ¶5 to p 13, ¶6), and acquires, as a distance, a distance defined in the map (p 12, ¶5 to p 13, ¶6).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Abe and Matchida with Kubota to provide an information processing device that more accurately displays a drawing made by the drawing tool by more precisely keeping track of the drawing tool as it changes its location while a user draws.
Potentially Allowable Subject Matter
14.	If the above objections to claims 12-18 are overcome, then they would also be allowable if rewritten in independent form.
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 12 identifies the distinct features: “in a case where the drawing tool(FIG. 5: 50) is located at a plurality of points on the calibration plane (FIG. 7: S104)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”), U.S. Patent Pub. No. 2009/0040178 A1 to Matchida et al. (“Matchida”) and Japan Patent Pub. No. 2018160265 A to Kubota et al. (“Kubota”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 12, Abe, Matchida and Kubota teach the information processing device according to claim 11, as applied above.
Abe, Matchida and Kubota teach wherein the map is generated on a basis of a size of a specific portion of the drawing tool, the specific portion appearing in the captured image (Abe: FIG. 2: tip of 72; p 7, ¶3 – the distance between the reference point 224 and the first position of the drawing tool is based on the size of the tip of the drawing tool, because the size determines its detected location(s); Matchida: FIGs. 1-2: 4, 10, tip of writing tool; ¶0026; Kubota: p 12, ¶5 to p 13, ¶6).
The motivation to combine the further teachings of Matchida is the same as the reasoning set forth above for claim 8 and the motivation to combine the teachings of Kubota is set forth above for claim 11.
Abe, Matchida and Kubota do not teach the above underlined limitations.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
        
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 13 identifies the distinct features: “wherein the map(FIG. 6: M) is generated (FIG. 7: S112) on a basis of a distance to the drawing tool(FIG. 5: 50), the distance being acquired by a distance measuring sensor(FIG. 12: 12), in a case where the drawing tool(FIG. 5: 50) is located at a plurality of points(FIGs. 5-6: d1-d4) on the calibration plane (FIG. 7: S104)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”), U.S. Patent Pub. No. 2009/0040178 A1 to Matchida et al. (“Matchida”) and Japan Patent Pub. No. 2018160265 A to Kubota et al. (“Kubota”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 13, Abe, Matchida and Kubota teach the information processing device according to claim 11, as applied above.
Abe, Matchida and Kubota do not teach the above underlined limitations.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Dependent claim 14 identifies the distinct features: “wherein the projection control unit(FIG. 12: 40) controls projection of the drawing information further on a basis of coordinates(FIG. 12: PS1, PS2) of an intersection point between an optical axis of the imaging device(FIG. 12: 10) and each of the calibration plane(FIG. 12: S1) and another calibration plane(FIG. 12: S2), and coordinates(FIG. 12: d1, d2) of an intersection point between an optical axis of the projection device(FIG. 12: P) and each of the calibration plane(FIG. 12: S1) and the another calibration plane(FIG. 12: S2)”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”), U.S. Patent Pub. No. 2009/0040178 A1 to Matchida et al. (“Matchida”) and Japan Patent Pub. No. 2018160265 A to Kubota et al. (“Kubota”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 14, Abe, Matchida and Kubota teach the information processing device according to claim 11, as applied above.
Abe, Matchida and Kubota do not teach the above underlined limitations.

Dependent claim 17 identifies the distinct features: “the projection being performed by the projection device(FIG. 15: 20), on a basis of a three-dimensional position of the drawing tool(FIG. 15: 50) in a case where the drawing tool(FIG. 15: 50) is located at a plurality of known points(FIG. 5: d1-d4) on a projected image projected on the calibration plane(FIG. 15: S1) and the another calibration plane(FIG. 15: S2) and a three-dimensional position of the drawing tool(FIG. 15: 50) in drawing operation”, with all other limitations as claimed.
	The closest prior art, Japan Patent Pub. No. 2006302029A to Abe et al. (“Abe”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 17, Abe discloses the information processing device according to claim 1, as applied above.
	Abe further discloses wherein the projection control unit(44, 48, 50)(FIG. 2; p 3, ¶2; p 7, ¶¶3-4) controls projection of the drawing information (FIG. 2: 44, 48, 50; p 3, ¶2; p 7, ¶¶3-4), the projection being performed by the projection device(52)(FIG. 2; p 3, ¶2).
Abe does not teach the above underlined limitations.
Other Relevant Prior Art
16.	Other relevant prior art includes:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(i)	Japan Patent No. 4858631B2 to Sato discloses an image projection apparatus (FIG. 1; p 6, ¶4) having a camera imaging unit(1)(FIG. 1; p 6, ¶4) that monitors the distance between a user a point indicated by a user on a projection surface (FIGs. 3-4: 5; p 6, ¶¶5-7, 10; p 7, ¶6) so that the imaging direction can be adjusted (p 7, ¶6).  Also, calibration is performed by projecting a calibration grid image onto the projection plane (p 8, ¶1) and a determination is made as to the distance of each point on the grid (p 8, ¶3).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(ii) 	U.S. Patent Pub. No. 2012/0044140 A1 to Koyama et al. discloses a projection display apparatus(1300)(FIG. 17; ¶0122) that projects an image (FIG. 17: solid lines from 1300; ¶0122) and captures an image of a user drawing with a writing tool(1200)(FIG. 17: ¶0123) having a lighted portion(1210)(FIG. 17; ¶0123).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692